Per Curiam:
The court below committed no error in refusing to open the judgment. It is not material that Grossman signed the note with the expectation that Baker would also sign it as cosecurity. No knowledge of this understanding was brought home to Mc-Candless, who loaned the money. If then Grossman signed the note and intrusted it to McCall to get the additional signature, he put it in the power of the latter to perpetrate a fraud upon McCandless. The latter had agreed to loan the money to McCall in case both Grossman and Baker became sureties. Mc-Candless had no reason to suppose that the signature of Baker was a forgery.
It is a familiar rule of law that when one of two innocent persons must suffer a loss, he shall suffer whose negligence was the cause of such loss. The application of this principal to the case in hand affirms the decree.
The decree is affirmed and the appeal dismissed, at the costs of the appellant.